            IN THE UNITED STATES DISTRICT COURT
          FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

WARREN EASLEY,                    :
   Plaintiff                      :
                                  :           No. 1:17-cv-930
          v.                      :
                                  :           (Judge Rambo)
BRENDA TRITT, et al.,             :
    Defendants                    :

                              ORDER

     AND NOW, on this 12th day of June 2019, in accordance with the

accompanying Memorandum, IT IS ORDERED THAT:

     1.   Plaintiff’s motion for emergency hearing (Doc. No. 142) is DENIED;

     2.   Plaintiff’s motion to reproduce documents (Doc. No. 148) is DENIED
          as moot;

     3.   Plaintiff’s motion for reproduction of documents (Doc. No. 156) is
          GRANTED, and the Clerk of Court is DIRECTED to provide copies
          of the documents sought therein to Plaintiff at no cost to him; and

     4.   The motion for an emergency conference (Doc. No. 170) submitted by
          Rev. Augustus O. Enoch on behalf of Plaintiff is STRICKEN from the
          docket.

                                 s/Sylvia H. Rambo
                                 SYLVIA H. RAMBO
                                 United States District Judge
